Luke, J.
1. For no reason assigned did.the court err in overruling the motion to continue the case.
2. No error is shown in .the admission of testimony.
3. The assignment of error upon an excerpt from the charge of the court as to the statement of the defendant is without merit.
4. The charge of the court was full and fair, and not subject to any of the exceptions taken, and the evidence authorized the verdict of guilty. The court having approved the verdict, it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.